Case 19-15912-elf         Doc 6   Filed 09/24/19 Entered 09/24/19 11:21:58        Desc Main
                                   Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                     :
         Jami L. Marino                    :      Chapter 13
                                           :
         Debtor (s)                        :      Case No.: 19-15912ELF


              PRAECIPE TO VOLUNTARILY DISMISS CHAPTER 13
          BANKRUPTCY MATTER PURSUANT TO 11 U.S.C. SECTION 1307(b)


    1. The instant Chapter 13 Bankruptcy Matter was filed on or about September
       20th, 2019.

    2. The instant case was assigned case number 19-15912ELF.

    3. Debtor, at the time of the current Bankruptcy filing, had a previous
       Bankruptcy, Case 18-18171ELF that was still active and not dismissed.

    4. Pursuant to 11 U.S.C. Section 1307(b), this case has not been converted, and
       the Debtor is requesting this Honorable Court dismiss the Debtor’s current case
       in light of the above.




    Dated: September 24, 2019                            /s/Brad J. Sadek, Esq
                                                         Brad J. Sadek, Esq.
                                                         Sadek and Cooper Law Offices
                                                         Attorney for Debtor
                                                         1315 Walnut Street
                                                         Suite #502
                                                         Philadelphia, PA 19107
